IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-50315
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                      GUILLERMO ROBLES-VASQUEZ,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-00-CR-1594-ALL-DB
                        --------------------
                          October 24, 2001

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Court-appointed counsel for Guillermo Robles-Vasquez has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).       Robles-Vasquez has received a

copy of counsel’s motion to withdraw and brief, and he has not

filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw   is    GRANTED,     counsel     is   excused   from   further

responsibilities herein, and the APPEAL IS DISMISSED.       5TH CIR.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
           No. 01-50315
                -2-

R. 42.2.